         Case 4:20-cr-00267-LPR Document 234 Filed 03/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                              NO. 4:20-CR-00267-15 LPR

COJAN BAILEY,
a/k/a “COJAN OWENS”, a/k/a “COGEE”                                          DEFENDANT

                                           ORDER

       Pending before the Court is the Government’s Motion to Dismiss the Indictment without

prejudice (Doc. No. 233). The motion is made pursuant to Rule 48(a). The motion is granted.

The indictment is thus dismissed without prejudice.

       IT IS SO ORDERED this 1st day of March 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
